DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2020 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 28 September 2020. As directed by the amendment: Claims 9 and 13 have been amended, Claims 1-8 and 30-31 have been cancelled, and no claims have been added.  Claims 17, 18, and 24 were previously withdrawn due to a Restriction Requirement. Thus, Claims 9-16, 19-23, 25-29, and 32-34 are presently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 13, 15, 21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mordaunt et al. (US Publication No. 2007/0129775).
Regarding Claim 9, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising: an ophthalmic lens (56, 76, Fig. 1) for examination or treatment of the interior of an eye (retina R, Fig. 1, Paragraph 0034-0035); and an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) configured to distribute power from a light beam incident on the optical filter into the ophthalmic lens (Paragraph 0031-0035, 0006, Abstract), the optical filter having a housing (housing of 2 and 3, Fig. 1, Paragraph 0031-0035) allowing for the filter to be mated with the ophthalmic lens, and a surface wherein a portion of the surface comprises non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032), wherein the non-transmissive material is configured to distribute the power from the light beam into a plurality of light beams (Paragraph 0030-0035) transmitted through the ophthalmic lens to create a plurality of spots on the retina (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028).  
Regarding Claim 13, Mordaunt et al. discloses an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) for treating macular degeneration (Paragraph 0003, 0036) comprising: a surface comprising non-
Regarding Claim 15, Mordaunt et al. discloses an optical filter further wherein the filter comprises a distributive element configured to target retinal pigment epithelial cells in a retina (target of pattern P on retina R, Fig. 1, Paragraph 0028, 0033, 0035-0037). 
Regarding Claim 21, Mordaunt et al. discloses an optical filter further wherein the non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032) is configured to distribute power from a coherent light beam (Paragraph 0030-0035). 
Regarding Claim 25, Mordaunt et al. discloses an optical filter that is a transparent planar structure (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) orientated generally perpendicular relative to the optical axis that extends through the optical filter and the ophthalmic lens (filter elements 58a-d, 60, 52, 70, 72, 74 are oriented perpendicular to optical axis, Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt et al. in view of Heine et al. (US Patent 5,479,221).
Regarding Claims 10, 11, and 16, Mordaunt et al. discloses an apparatus comprising an optical filter comprising a surface wherein a portion of the surface comprises non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032), wherein the non-transmissive material is configured to distribute the power from the light beam into a plurality of light beams (Paragraph 0030-0035) transmitted through the ophthalmic lens to create a plurality of spots on the retina in a variety of different patterns (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028), wherein the optical filter comprises a generally planar structure (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032)  having first and second surfaces, wherein the first surface is closer to the ophthalmic lens in a mated position than the second surface (56, 76, Fig. 1, Paragraph 0030-0035). However, Mordaunt et al. does not specifically disclose wherein the filter comprises a grid of generally uniform lines on a surface. Heine et al. teaches an apparatus for viewing a retina (Abstract, Claim 1) comprising an optical lens and optical filter, wherein the filter comprises a grid (6, Fig. 1) of generally uniform lines on a surface (Col. 3, Lines 49-60, Claims 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter comprising a grid of generally uniform lines on a surface, as taught by Heine et al., in the apparatus disclosed by Mordaunt et al., in order to focus the light in a specific line/grid pattern on the retina for aiding in viewing/treatment, as also taught by Heine et al. (Abstract, Col. 3, Lines 49-60, Claims 1-2). 
Regarding Claim 26, Mordaunt et al. in view of Heine et al. teaches wherein the optical filter comprises a grid as described in detail above, but Mordaunt et al. in view of Heine et al. does not specifically disclose where spacing between parallel lines of the grid at a portion of the optical filter at a minimum distance from a source of the light beam is smaller relative to grid spacing at a maximum distance from the source based on the angle. Mordaunt et al. does disclose multiple curved-shaped filter elements (70, 72, 58a-d, 76, 62, 64, Fig. 1), which would cause spacing of pattern elements (particularly on the filter) to be different at a portion of the optical filter at a minimum distance from a source of the light beam to be larger/smaller relative to spacing at a maximum distance from the source based on the angle. Furthermore, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to use a curved filter for the grid structure, for the purpose of creating a specific grid pattern for treatment/viewing of particular retinal areas (see, Heine et al., Abstract, Col. 3, Lines 49-60, Claims 1-2), since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).







Claims 12, 14, 19, 20, 22, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt et al. in view of Peyman (US Patent No. 9,037,217).
Regarding Claims 12, 14, 19, 20, and 22, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) configured to distribute power from a light beam incident on the optical filter into the ophthalmic lens (Paragraph 0031-0035, 0006, Abstract), and wherein the filter has a surface wherein a portion of the surface comprises non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032), wherein the non-transmissive material is configured to distribute the power from the light beam into a plurality of light beams (Paragraph 0030-0035) transmitted through the ophthalmic lens to create a plurality of spots on the retina when used with the light beam (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028), wherein the distributed power from the filter/lens from the light beam impinges on the retina of the eye as a plurality of light beams (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028). Mordaunt et al. further discloses that the spots/light beams have diameters of approximately 100 microns and may be adjusted larger or smaller (120, Fig. 17, Paragraph 0052, 0035), however, Mordaunt et al. does not specifically disclose wherein the spots/light beams have diameters of about 30 to 50 microns, or 100-5000 microns.  Furthermore, Peyman teaches an apparatus comprising lenses and filters (208, 210, 203, Fig. 2, Abstract) which direct light into a treatment pattern on a retina (pattern of Fig. 10, Col. 11, Lines 29-60), wherein the spots/light beams have diameters of about 10-1500 microns, and can be configured between 0.0001 nanometers to 2mm, and can be adjusted (Col. 18, Lines 10-21, Col. 12, Lines 48-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the light beam/spot diameter to about 30-50 microns, or 100-5000 microns, in the apparatus disclosed by Mordaunt et al., in order to create specific treatment areas and patterns, depending on desired effect on the retina tissue, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 33, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) configured to distribute power from a light beam incident on the optical filter into the ophthalmic lens (Paragraph 0031-0035, 0006, Abstract), and wherein the filter has a surface wherein a portion of the surface comprises non-transmissive material (38, 40, 60, 50, 58a-d, Paragraph 0030-0032), wherein the non-transmissive material is configured to distribute the power from the light beam into a plurality of light beams (Paragraph 0030-0035) transmitted through the ophthalmic lens to create a plurality of spots on the retina when used with the light beam (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028), wherein the distributed power from the filter/lens from the light beam impinges on the retina of the eye as a plurality of light beams (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028). Mordaunt et al. further discloses that the spots/light beams have diameters of approximately 100 microns and may be adjusted larger or smaller (120, Fig. 17, Paragraph 0052), and that the density of the spot pattern can be adjusted (120, Fig. 17, Paragraph 0052, 0035), however, Mordaunt et al. does not specifically disclose wherein the spacing between the spots on the retina is about 30-50 microns.  Furthermore, Peyman teaches an apparatus comprising lenses and filters (208, 210, 203, Fig. 2, Abstract) which direct light into a treatment pattern on a retina (pattern of Fig. 10, Col. 11, Lines 29-60), wherein the spots/light beams have diameters of about 10-1500 microns, with a spacing of 0.1 mm-4mm, and can be adjusted (Col. 18, Lines 10-21, Col. 12, Lines 48-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the spacing between the spots on the retina to be about 30-50 microns in the apparatus disclosed by Mordaunt et al., in order to create specific treatment areas and patterns, depending on desired effect on the retina tissue, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 32, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) configured to distribute power from a light beam incident on the optical filter into the ophthalmic lens (Paragraph 0031-0035, 0006, Abstract), wherein the distributed power from the filter/lens from the light beam impinges on the retina of the eye as a plurality of light beams in a spot pattern (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028). Mordaunt et al. further discloses wherein the light beam is from a laser applied in a timed pulse with a duration that may be adjusted (Paragraph 0035, 0052), but does not disclose that the pulse duration is between 1 nanosecond to 5 nanoseconds. Furthermore, Peyman teaches an apparatus comprising lenses and filters (208, 210, 203, Fig. 2, Abstract) which direct light into a treatment pattern on a retina (pattern of Fig. 10, Col. 11, Lines 29-60), wherein the spots/light beams have pulse duration from one femtosecond to 4 seconds, and can be adjusted (Col. 18, Lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pulse duration in the apparatus disclosed by Mordaunt et al. to be between 1 nanosecond to 5 nanoseconds,  in order to provide specific treatment effects on retinal tissue without causing undesired  damage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 34, Mordaunt et al. discloses an apparatus for treating macular degeneration (Paragraph 0003, 0036) comprising an optical filter (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032) configured to distribute power from a light beam incident on the optical filter into the ophthalmic lens (Paragraph 0031-0035, 0006, Abstract), wherein the distributed power from the filter/lens from the light beam impinges on the retina of the eye as a plurality of light beams in a spot pattern (pattern P, Fig. 1, spot patterns of Figs. 3A-G, Paragraph 0036-0037, 0028). Mordaunt et al. further discloses wherein the light beam is from a laser applied in a timed pulse with a duration and power that may be adjusted (Paragraph 0035, 0052), and gives 200 mW as an example (118, Fig. 17), but does not disclose that the energy ranges between 0.1 to 2.5 Joules. Furthermore, Peyman teaches an apparatus comprising lenses and filters (208, 210, 203, Fig. 2, Abstract) which direct light into a treatment pattern on a retina (pattern of Fig. 10, Col. 11, Lines 29-60), wherein the spots/light beams are applied with an energy of 0.01 femtojoule to 1 joule, and can be adjusted (Col. 18, Lines 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the energy of the applied laser in the apparatus disclosed by Mordaunt et al. to be between 0.1 to 2.5 Joules, in order to provide specific treatment effects on retinal tissue without undesired damage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt et al. in view of Borneis (US Publication No. 2009/0028206, previously cited).
Regarding Claim 23, Mordaunt et al. discloses an optical filter that is a transparent planar structure (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032), but does not specifically disclose wherein the optical filter comprises etched lines on a surface of the filter. Borneis teaches an optical filter (Abstract) comprising etched lines on the surface of the filter (Paragraph 0026, 0028). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter comprising etched lines on a surface of the filter, as taught by Bornei, in the optical filter disclosed by Mordaunt et al., in order to focus the light in a specific pattern, as also taught by Borneis (Paragraph 0019-0021).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt et al. in view of Jackson (US Patent 5,438,366, previously cited).
Regarding Claim 27, Mordaunt et al. discloses an optical filter that is a transparent planar structure (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032), but does not specifically disclose wherein the optical filter is injection molded and/or compression molded and is formed of a material that has an index of refraction between about 1.35 and 1.7.  Jackson teaches an optical filter (Abstract) that is injection molded and/or compression molded and is formed of a material that has an index of refraction between about 1.35 and 1.7 (polymethylmethacrylate, Col. 6, Lines 22-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter that is injection molded and/or compression molded and is formed of a material that has an index of refraction between about 1.35 and 1.7, as taught by Jackson, in the optical filter disclosed by Mordaunt et al., in order to simplify manufacturing while maintaining the ability to produce specific light patterns and reduce artifacts in the filter, as also taught by Jackson (Abstract, Col.. 6, Lines 22-32).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt et al. in view of Safraoui (US Publication No. 2011/0071510, previously cited). 
Regarding Claims 28 and 29, Mordaunt et al. discloses an optical filter that is a transparent planar structure (38, 40, 58a-d, 60, 52, 70, 72, 74, elements of slit assembly 3, Fig. 1, Paragraph 0031-0032), and elements of the assembly may include a selective reflector (Paragraph 0029). However, Mordaunt et al. does not specifically disclose wherein the non- transmissive material on the optical filter comprises a selective reflector which reflects a wavelength between about 520 to 550 nm.  Safraoui teaches an optical filter which comprises a selective reflector which reflects a wavelength between about 520 to 550 nm (applying a dichroic filter later which filters wavelengths under 550nm, Paragraph 0018, 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter comprising a selective reflector which reflects a wavelength between about 520 to 550 nm, as taught by Safraoui, in the apparatus and optical filter disclosed by Mordaunt et al., in order to only focus light of a specific wavelength on the eye for the patterned retinal treatment in the apparatus disclosed by Mordaunt et al.. 

Response to Arguments
The Applicant’s arguments filed in the RCE filed 29 September 2020 with respect to the previous 35 USC 103 rejections of Claims 9-16, 19-23, 25-29, and 32-34 have been fully considered. However, these arguments (specifically with respect to the previously cited Clark and Luttrull references) are considered moot due to the new grounds of rejection made above with the addition of new references Mordaunt et al., Heine et al., and Peyman, and none of the previous arguments apply to the newly cited references or to the claims as amended (Pages 7-17 of Response). 
The Applicant further argues (Pages 17-18 of Response) that previously cited Jackson is nonanalogous art. However, it has been held that a prior art reference must either be in the field of the Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jackson teaches an optical filter (Abstract) that is used to direct light in a specific pattern using the filter and lenses (Abstract, Col. 1, Lines 14-55, Col. 3, Lines 3-20), which is the same goal of the claimed invention and the optical filter disclosed by Mordaunt et al. The optical filter taught by Jackson is injection molded and/or compression molded and is formed of a material that has an index of refraction between about 1.35 and 1.7 (polymethylmethacrylate, Col. 6, Lines 22-32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a filter that is injection molded and/or compression molded and is formed of a material that has an index of refraction between about 1.35 and 1.7, as taught by Jackson, in the optical filter disclosed by Mordaunt et al., in order to simplify manufacturing while maintaining the ability to produce specific light patterns and reduce artifacts in the filter, as also taught by Jackson (Abstract, Col.. 6, Lines 22-32).
Therefore, Claims 9-16, 19-23, 25-29, and 32-34 remain rejected as described above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792